Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Election/Restrictions
Applicant's election of method of treating as the elected method specie, entrapment neuropathy as the elected peripheral nerve disease, and compound 17 aka SNJ01945 as the elected compound specie is maintained.  

Claim Status
Claims 1, 8-10, and 12-13 are pending and are examined in accordance to the elected species (method of treating and entrapment neuropathy). Claims 2-7 and 11 are canceled. 



Action Summary
Claims 1, 8-10, and 12 rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 and Das et al., J Neurochem. 2013 Jan; 124(1): 133–14 and South Carolina Sports Medicine & Orthopedic Center, copyrighted 2013 are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, and 12 are rejected and claim 13 is rejected under 35 U.S.C. 103 as being un-patentable over Trager et al., J Neurochem. 2014 Jul; 130(2): 268–279 In view of Caetano, Arq Neuropsiquiatr 2003;61(1):48-50 and Das et al., J Neurochem. 2013 Jan; 124(1): 133–14 and South Carolina Sports Medicine & Orthopedic Center, copyrighted 2013. 
Trager et al. teaches a method of treating multiple sclerosis (MS) comprising administering orally twice daily an effective amount (52 mg/kg) SNJ-1945 (a calpain inhibitor) to a 0.018-0.020 kg subject, see Title, Abstract, and page 4, third para. Moreover, Trager et al. teaches SNJ-1945 provided neuroprotection in the CNS through decreased axonal damage and neuron death, see page 10, second para. The animal model taught by Trager is a model for Experimental autoimmune encephalomyelitis, which is commonly used for human inflammatory demyelinating disease and multiple sclerosis (MS). Furthermore, Trager et al. concludes that a reduction or inhibition of calpain expression decreased infiltration of inflammatory cells and signs of inhibition of neurodegeneration and a marked reduction of neuronal cell death in spinal cord (SC) sections; calpain inhibition also attenuates EAE pathology by reducing both inflammation and neurodegeneration, and could be used in clinical settings to augment the efficacy of standard immunomodulatory agents used to treat MS, see Abstract. 
Trager et al. does not teach entrapment neuropathy. Moreover, Trager et al. does not teach the administration is after the symptoms 
Caetano teaches axonal degeneration in association with carpal tunnel syndrome (a specie of entrapment neuropathy), see Abstract. 
Das et al. teaches that calpain inhibitor (CP) decreased demyelination [loss of myelin basic protein (MBP)] and axonal damage [increase in dephosphorylated neuro-filament protein (de-NFP), and also promoted intracellular neuroprotective pathways in optic nerve in EAE rats. Thus, these data suggest that calpain is involved in inflammatory as well as in neurodegenerative aspects of the disease and may be a promising target for treating ON in EAE and MS. Das et al. investigated the efficacy of calpain inhibition using CP for attenuation of optic nerve damage before or after onset of clinical signs. Administration (i.p.) of CP (50-250 μg/kg) twice daily in EAE Lewis rats significantly attenuated cell death, calpain and caspase activities, inflammation, apoptotic factors, cytokines, and chemokines when compared with untreated EAE animals. . Also, increases in MBP degradation and axonal damage were significantly decreased in EAE animals after CP treatment, see page 8, last paragraph bridging page 9, first paragraph. 
South Carolina Sports Medicine & Orthopedic Center teaches After diagnosis of carpal tunnel syndrome is made, conservative treatment is initiated, see fourth paragraph. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Trager by orally administering the calpain inhibitor in this case SNJ-1945 after the symptoms of the peripheral nerve disorder in this case carpal tunnel syndrome as a specie of entrapment neuropathy for treating entrapment neuropathic in this case carpal tunnel syndrome to give Applicant’s claimed invention. One would have been motivated to do so because both multiple sclerosis and carpal tunnel administration of calpain inhibitor for the treatment of optic nerve damage can be before and after clinical signs (symptoms), see page 8, last paragraph and also because page 8, last paragraph. As such, one would reasonably expect the compound taught Trager et al, known to reduce axonal degeneration in MS to be effective for reducing axonal death in carpel tunnel syndrome (a specie of entrapment neuropathy) after the symptoms of carpal tunnel syndrome have occurred with success. 
Accordingly, the limitation of “administering the compound is effective to promote peripheral nerve regeneration” simply expresses the intended result of the process step positively recited. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Therefore, said intended result would necessarily be achieved by the obvious method step of the cited references absent evidence to the contrary. 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue that like Trager and Caetano, neither Das nor the South Carolina Sports Medicine & Orthopedic Center webpage teach, suggest, or provide a reasonable expectation that a calpain inhibitor could be effective to promote nerve regeneration after the onset of symptoms. In this regard, Das at most suggests that a calpain inhibitor may attenuate axonal damage (e.g., exhibit a protective effect to reduce the occurrence of nerve damage), but does not teach, suggest, or provide a reasonable expectation of success for promotion of nerve regeneration, as recited in the claims. Thus, nothing in Das brings the combination of Trager and Caetano any closer to the claimed subject matter. In response, the Examiner finds Applicants’ argument not persuasive. The Examiner contends that the combination of Trager, Caetano, Das, and South Carolina Sports Medicine & Orthopedic Center webpage clearly renders obvious the instant claimed invention as explained in the above 103 rejection. Das clearly teaches calpain inhibitor decreased demyelination and axonal damage and also promote intracellular neuroprotection pathways in optic nerve in EAE rats even though Das teaches calpain inhibitor CP significantly attenuated cell death. A person of ordinary skill in the art reading Das would understand that calpain inhibitor can exhibit dual purpose such as attenuate neuronal cell death a decrease axonal damage. Additionally, Trager et al. teaches SNJ-1945, which is a calpain inhibitor can decrease axonal damage and neuron death, see page 10, second para. Furthermore, Caetano teaches axonal degeneration in association with carpal tunnel syndrome (a specie of entrapment neuropathy), see Abstract. Therefore, one would reasonably expect success in reducing axonal death or degeneration in carpal tunnel syndrome by administering a calpain inhibitor such as SNJ-1945. 
Applicants argue that while the South Carolina Sports Medicine & Orthopedic Center webpage is cited for disclosing "treatment" after the onset of symptoms, Applicant emphasizes that it in no way suggests or provides a reasonable expectation of success for a method as claimed. Rather, the only "treatment" suggested is wearing a splint, taking an oral anti-inflammatory medicine, or cortisone injection. There is nothing in this new reference that suggests any treatment effective to promote nerve regeneration, and certainly nothing that supports the hindsight-based assertion that it would have been expected that SNJ-1945 would be effective to promote nerve regeneration after damage has occurred. In response, the Examiner finds Applicants’ argument not persuasive. The Examiner recognizes that there is nothing in this new reference that suggests any treatment effective to promote nerve regeneration, and certainly nothing that supports the hindsight-based assertion that it would have been expected that SNJ-1945 would be effective to promote nerve regeneration after damage has occurred. However, again, the Examiner contends that the rejection is not based solely on South Carolina Sports Medicine & Orthopedic Center webpage. The rejection is based on the combination of Trager, Caetano, Das, and South Carolina Sports Medicine & Orthopedic Center webpage. One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that the Office Action asserts that "the limitation of 'administering the compound is effective to promote peripheral nerve regeneration' simply expresses the intended result of the process30.1  Atty. Dkt. No. 105152-0105step positively recited." But that claim language cannot be ignored, especially where the claims are expressly directed to methods "for treating peripheral nerve disorder to promote peripheral nerve regeneration," such that the recited effect gives meaning and purpose to the claim. See MPEP 2111.04 (citing Griffin v. Bertina, 285 F.3d 1029, 1034 (Fed. Cir. 2002) (finding a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In the context of the pending claims, the effect of promoting peripheral nerve regeneration is entitled to patentable weight because that is the recited purpose of the claimed methods, and part of the invention as a whole that must be evaluated for non- obviousness. Because the cited combination of references does not teach or suggest that a calpain inhibitor (let alone SNJ-1945) would be effective for promoting peripheral nerve regeneration, there is no prima facie case of obviousness. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the Examiner did not ignore the limitation. The Examiner clearly addresses said limitation as being the intended outcome of the method step, i.e. the mechanism by which SNJ-1945 treat the peripheral nerve disorder. It is noted none of the cited references in combination or alone recognized SNJ-1945 promotes peripheral nerve regeneration. However, said limitation would necessarily flow from the fact that the claimed patient population, i.e. the claimed carpal tunnel syndrome as the elected peripheral nerve disorder and the claimed method step are obvious over the cited combined references. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Specifically, Trager et al. teaches SNJ-1945 (a calpain inhibitor) that can reduce or decrease axonal damage and neuron death. Caetano teaches axonal degeneration in association with carpal tunnel syndrome (a specie of entrapment neuropathy), see Abstract. Das et al. investigated the efficacy of calpain inhibition using CP for attenuation of optic nerve damage before or after onset of clinical signs. Administration (i.p.) of CP (50-250 μg/kg) twice daily in EAE Lewis rats significantly attenuated cell death, calpain and caspase activities, inflammation, apoptotic factors, cytokines, and chemokines when compared with untreated EAE animals and also teaches increases in MBP degradation and axonal damage were significantly decreased in EAE animals after CP treatment, see page 8, last paragraph bridging page 9, first paragraph. South Carolina Sports Medicine & Orthopedic Center teaches After diagnosis of carpal tunnel syndrome is made, conservative treatment is initiated, see fourth paragraph. Therefore, a person of ordinary skill in the art would reasonably expect the SNJ-1945 (a calpain inhibitor) to effectively reduce axonal death in carpel tunnel syndrome (a specie of entrapment neuropathy) after the symptoms of carpal tunnel syndrome have occurred with success. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628